ON APPLICATION FOR REHEARING of No. 1363
PER CURIAM.
Since we were in error in disallowing Realtor an attorney’s fee of $200.00 as allowed by the district court, under the mistaken belief it was Realtor’s attorney who admitted in oral argument that his client was not entitled thereto, we can see no necessity for a rehearing to correct the error, which we do now by this per curiam and accordingly amend our original decree to the extent that it will now read:
“ * * * and judgment rendered in favor of Philip C. Treadaway and against James L. Williams, III, and Evelyn Williams Hood, jointly, in the full sum of $830.00, being two-thirds of his commission of $630.00 plus $200.00 attorney’s fee, (the third vendor not having been cited herein), with legal interest from judicial demand, and all taxable costs in both courts; and further judgment in favor of Luke Motor Com*915pany, Inc., and against James L. Williams, III, and Mrs. Evelyn Williams Hood, jointly, in the full sum of $700.-00, with interest from judicial demand until paid, plus costs in both courts.”
and in all other respects our original decree to remain in full force and effect.
Original decree amended; application for rehearing denied.